DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	Claims 1-11 are allowed. 
	The present invention is directed to image processing for inspecting printed materials. Each independent claim identifies the uniquely distinct features:
	Regarding claim 1, an image processing apparatus comprising: 
an acquisition unit configured to acquire a reference image serving as a reference printing result and a target image serving as a printing result to be inspected;
a correction unit configured to correct the target image based on a paper white area of each of the reference image and the target image so that a paper white color of the paper white area of the target image matches a paper white color of the paper white area of the reference image, wherein the paper white area is determined based on a positional displacement between the reference image and the target image; and 
an inspection unit configured to inspect the printing result by comparing the corrected target image with the reference image.
The closest prior art, Sawada (US 8,564,860 B2) in view of Kamada (US 2020/0009860 A1) fails to anticipated or render obvious at least underlined limitations.
Regarding claim 1, Sawada (US 8,564,860 B2) discloses an image processor, a computer-readable storage medium storing a computer-executable image-processing program, and an image processing method for correcting image data used to render a printed image so that the colors in the printed image under a reference ambient light are reproduced under ambient light present where the printed image will be viewed.
Kamada (US 2020/0009860 A1) discloses an inspection apparatus, an image reading apparatus, an image forming apparatus, an inspection method, and a recording medium.
However, Sawada (US 8,564,860 B2) in view of Kamada (US 2020/0009860 A1) do not specifically disclose “a correction unit configured to correct the target image based on a paper white area of each of the reference image and the target image so that a paper white color of the paper white area of the target image matches a paper white color of the paper white area of the reference image, wherein the paper white area is determined based on a positional displacement between the reference image and the target image”. Therefore claim 1 is allowed (in combination with the other claimed limitations and/or features), as claimed in independent claim 1.
 	Independent claims 10 and 11 are reciting the same or similar claim limitations or features as recited in claim 1. Therefore, independent claims 10 and 11 are found to be allowable over the closest prior art of record mentioned above, for the same or similar reasons as discussed and stated above in independent claim 1.
 	Regarding claims 2-9, the instant claims are dependent on allowable claim 1 and thus allowable.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG N VO whose telephone number is (571)270-1121. The examiner can normally be reached Monday-Friday, 7AM-4PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad K Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUANG N VO/           Primary Examiner, Art Unit 2672